MEMORANDUM OF DECISION.
Whitney Trucking Corp. appeals from a summary judgment entered in Superior Court, Somerset County, upon the complaint of VTCC, Inc. for the amount due and owing upon its truck lease-purchase agreement. Whitney objects to the conclu-sory nature of the plaintiff’s affidavit and to the manner in which the court computed the amount due under the agreement. Because the plaintiff’s affidavits plus the defendant’s responses to requested admissions preclude any genuine issue of material fact and because the amount due was directly derived from the figures set forth in the agreement, we conclude that Whitney has demonstrated no error entitling it to relief on appeal.
The entry is:
Judgment affirmed.
All concurring.